Name: Council Regulation (EEC) No 3657/92 of 15 December 1992 amending Regulation (EEC) No 3886/91 allocating, for 1992, certain catch quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370/6 Official Journal of the European Communities 19. 12. 92 COUNCIL REGULATION (EEC) No 3657/92 of 15 December 1992 amending Regulation (EEC) No 3886/91 allocating, for 1992, certain catch quotas between Member States for vessels fishing in Swedish waters Whereas it is for the Community to lay down, in accord ­ ance with Article 3 of Regulation (EEC) No 170/83, the conditions subject to which this catch quota may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/83, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular from Article 11 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3886/91 (2), allocates, for 1992, certain catch quotas between Member States for vessels fishing in Swedish waters ; Whereas the Community was allocated a catch quota of 4 550 tonnes of cod for 1992 in Swedish waters of the Baltic Sea, of which 2 550 tonnes is subject to area limita ­ tion ; Whereas, in accordance with the procedure provided for in Article 2 of the Fisheries Agreement between the Euro ­ pean Economic Community and the Kingdom of Sweden (3), the parties have had further consultations on their reciprocal fishing rights for 1992 ; Whereas these consultations have been concluded and, as a result, the said quota of 2 550 tonnes allocated to the Community subject to area limitation has been reduced ; HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3886/91 , footnotes (2), (4) and (*) relating to cod in ICES-division Illd are hereby replaced by the following : '(2) Of which 1 050 tonnes in the area defined by : (4) Of which 768 tonnes in the area defined by : (*) Of which 282 tonnes in the area defined by Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1992. For the Council The President M. HOWARD (') OJ No L 24, 27. 1 . 1983, p. 1 . Regulation as amended by the Act of Accession of Spain and Portugal . (2) OJ No L 367, 31 , 12. 1991 , p . 55. 0 OJ No L 226, 29. 8 . 1980, p. 1 .